DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/13/2022 has been entered. Claim 1 has been amended. Claims 7-20 have been cancelled. Claims 1-6 are pending. 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation: The limitation “a rotation direction of the tire is designated” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Irimiya (JP 2004-210043 A – of record), in view of Metzger (US 2004/0216826 A1 – of record) and/or Ishihara (US 2002/0139164 – of record) and optionally further in view of Ohara.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Irimiya substantially discloses the claimed tire to include the tire 10 having a tread pattern 12. And recites that “conventionally, a technology for providing a sipe across a rib has been used in a rib pattern tire. However, since the rib is divided by the sipe, it behaves like a block row at the time of ground contact”, this implies the use of sipes are suitable for use with rib and block land portions. Therefore, the tread pattern including the use of a sipe 24 that is disposed on the ground contacting surface of a land portion – (corresponds to a sipe being formed on a wheel tread of block rows defined by grooves extending in a tire circumferential direction and a tire width direction), see figure 9 below. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The sipe 24 being configured such that it includes the structure of sipe portions 24A – (corresponds to the claimed first/second sipe) both of which extends linearly in a predetermined direction; straight sipe portion 24D and 
While Irimiya discloses the first/second sipe portions 24A have a length L1 of 10% – 35% of the land portion width and a depth of 60% - 80% of the depth of the main groove; it does not explicitly disclose the sipe has a period defined by a length of the projection portion in the predetermined direction is 0.8 times to 2.0 times as large as a sipe depth defined by a length of the sipe between the ground contacting surface of the tread portion and a bottom of the sipe. 
However, it is well-known in the art and conventional to extend the effectiveness of the edge effect provided by the sipe, by increasing the length of the sipe. And as Irimiya substantially discloses the claimed trapezoidal sipe shape is advantageous for maintaining block rigidity, while improving wet braking performance and suppressing the occurrence of uneven wear to include having the sipe depth be within 60% to 80% of the main groove depth to maintain a balance between the wet performances and block rigidity tire properties; then it is the examiners position that the claimed ratio would be readily obtained by routine experimentation as it is 
Additionally, the applicant recites the claimed period/sipe ratio is a preferred dimension, there being no conclusive showing of unexpected results for ranges above or below the preferred range. In particular, the applicant has not provided a comparative example of where having the period/sipe depth ratio being above\below the claimed limits of 0.8 to 2.0 does not provide any benefit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe as claimed, since such a modification would involve only a mere change in size of the sipe. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and one would have been motivated to scale the size of sipe in the claimed manner in order to increase the aforementioned edge effects of the sipe.  
As to the claimed radial structure of the sipe being: 
A rotation direction of the tire is designated; a first sipe formed at a side of the wheel tread in a tire radial direction;
a second sipe located at an inner side with respect to the first sipe in the tire radial direction; and a bent portion communicating with an inner end in the tire radial direction of the first sipe and an outer end in the tire radial direction of the second sipe, and the bent portion bends in a predetermined direction, wherein the first sipe is inclined in a direction rearward in a rotation direction of the tire, and the projection portion is bent in only a direction opposite to the rotation direction.
The applicant has not provided any structure that would identify or restrict the direction of rotation of tire. Thus, as it is extremely fundamental to tire design to have tire’s rotate in both directions (i.e. forward and reverse); the examiner considers tire treads patterns in general as they are conventionally formed to be operated in forward or reverse direction. This includes the tire of Irimiya whose tread pattern is formed to rotate in either direction where rotation in the A direction satisfies the claimed “a rotation direction of the tire is designated” and “projecting portion is bent in only a direction opposite to the rotation direction”. 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe as claimed: since (1) Metzger discloses it is customary to produce tread patterns that comprise a plurality of blocks delimited by both circumferential and transverse grooves, see [0003]. Where the blocks have disposed thereon sipes whose trace at the tread ground contacting surface is similarly shaped in the claimed first straight sipe, second straight sipe and protruding portion manner, see FIG. 6. And further discloses the shape is suitable for improving grip performance as well as reducing irregular wear of the tire, see [0021]-[0022]; and/or (2) Ishihara discloses a sipe blade for forming 
In the alternative: While Irimiya discloses the first/second sipe portion 24A have a length L1 of 10% – 35% of the land portion width Wr and a depth of 60% - 80% of the depth of the main groove of a tire sized at 275/75R22.5, it does not disclose a specific width of the land portion nor a specific depth of the main groove. Thus, one would look to the prior art for exemplary configurations of similar size.
Ohara discloses a tire having the size 275/75R22.5, where the tread pattern is configured to have a sipe depth of 8 mm, a main groove depth of 12 mm and center land portion width of 26 mm, see [0055]-[0056]. Thus, it can be seen that forming Irimiya’s sipe portions 24A to have a similar size of 8 mm. And forming the center rib width to be 26 mm, where the period of both sipe portions 24A would be from 20% - 70% of 26 mm ≈ 5.2 mm – 18.2 mm. Therefore, for a period of 50% which is 13.0 mm and a sipe depth of 8 mm, it is readily seen that the period 13.0 mm is at least 1.6 times as large as the sipe depth, which meets the claimed range of 0.8 to 2.0 times as large. 
As to a length along the tire circumferential direction for the first inclined portion is shorter than an amplitude of the projection portion: 
However, as modified Irimiya substantially discloses the claimed shape of the sipe. It would have been obvious to one of ordinary skill in the art 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe 24 of Irimiya to have the claimed ratios as reasonably suggested by the tread pattern of Ohara discloses such a tread pattern is suitable for preventing uneven wear of the tread.
Regarding claims 2-6
However, as modified Irimiya substantially discloses the claimed shape of the sipe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe as claimed, since such a modification would involve only a mere change in size of the sipe. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and one would have been motivated to scale the size of sipe in the claimed manner in order to increase the edge effects of the sipe shape. It being noted Irimiya attributes the sipe shape\depth to achieving wear resistance, wet performance and suppression of uneven wear.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 1 that: the limitation “a length along the tire circumferential direction for the first inclined portion is shorter than an amplitude of the projection portion” is an obvious design choice. However, the limitation provides a moment to rotate in the direction opposite to the tire rotation is more likely to occur which contributes to performance improvement on ice and snow roads, see FIG. 5, [0058] and [0059].
Examiner’s Response #1
Examiner respectfully disagrees. The cited FIG. 5 and paragraphs [0058], [0059] are completely silent to support for the claimed benefit and at best the specification presents the limitation as merely a preferred embodiment. And as the applicant has not provided a comparative example of where having the amplitude/first inclined portion sizing scheme provides any benefit; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first inclined portion and amplitude thereof in the claimed manner, since such a modification would involve only a mere change in size of the sipe. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and one would have been motivated to scale the size of sipe in the claimed manner in order to increase the aforementioned edge effects of the sipe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749